The injuries for which recovery is sought were received while the plaintiff's son was driving the plaintiff's horse and wagon, and were occasioned by a collision between the defendant's trolley-car and the wagon. Upon the evidence the jury could not reasonably have found that the son was free from contributory negligence, and the situation is not one in which the doctrine of the last clear chance can be successfully invoked. The verdict for the defendant was, therefore, properly directed.
   There is no error.